Citation Nr: 0811390	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
March 14, 1980, rating decision which denied entitlement to 
service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Indianapolis, Indiana, which found that CUE had not 
been committed in a March 1980 rating decision denying 
service connection for a nervous condition.  

The veteran requested a hearing before the Board in his 
December 2005 VA Form 9.  The veteran's representative 
indicated that the veteran no longer wanted the hearing in a 
February 2006 statement.  The Board may proceed.  See 
38 C.F.R. § 20.703.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
nervous condition was denied in a March 1980 rating decision, 
on the grounds that the condition preexisted service.  That 
decision was not appealed.  

2.  The RO interpreted the facts incorrectly and misapplied 
statutory and regulatory provisions extant in March 1980; 
however, it is not clear that the outcome of the March 1980 
rating decision would have been different if the alleged 
errors had not been made. 


CONCLUSION OF LAW

The March 14, 1980 rating decision that denied service 
connection for a nervous condition is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 3.105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

A CUE claim must be based on the record and law that existed 
at the time of the prior adjudication in question, and the 
VCAA is not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Nevertheless, a December 2005 letter to the veteran provided 
information regarding the information necessary to 
substantiate a CUE claim.

II.  CUE

The veteran first filed for service connection for a nervous 
condition in January 1980.  He was denied in a March 1980 
rating decision, of which he was notified on March 14, 1980 
and advised of his appellate rights.  The veteran did not 
appeal and the decision became final.  See 38 U.S.C.A. 
§ 7104.  The veteran submitted petitions to reopen his claim 
in May 1994 and June 1995.  The first was abandoned by the 
veteran for failure to respond to the June 1995 duty to 
assist letter.  See 38 C.F.R. § 3.158.  The second was denied 
by a January 1996 rating decision.  The veteran also claimed 
service connection for post traumatic stress disorder in 
April 1997, which was denied by the Board in May 1999.  The 
veteran submitted another petition to reopen in January 2000 
and service connection for a generalized anxiety disorder was 
granted in an October 2003 rating decision, and an initial 
rating of 100 percent assigned, effective January 11, 2000.  

The veteran now seeks to establish entitlement to service 
connection from the date of his original January 1980 claim 
for service connection.  The RO assigned the current 
effective date based on the date of receipt of the veteran's 
successful petition to reopen.  In order to establish 
entitlement to an earlier effective date based on the January 
1980 claim, the veteran must demonstrate CUE in the prior 
decision on the claim.  See 38 C.F.R. § 3.400(b)(2); see also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The 1980 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
offered a three-pronged test to determine whether CUE was 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

The veteran's main contention is that the rating specialist 
who made the March 1980 rating decision denying the veteran's 
claim for service connection for a nervous condition 
committed CUE by failing to apply the presumption of 
soundness and "making up" a notation of psychiatric 
instability on the veteran's October 1962 entrance to service 
physical examination report.  The veteran contends that, had 
the rating specialist applied the presumption of soundness 
and not falsely portrayed the veteran's condition at entry to 
service, the veteran would have been granted service 
connection, because of the lack of evidence establishing the 
existence of a nervous condition prior to service that led to 
his discharge.  

The March 1980 rating decision states that the veteran's 
October 1962 entrance to service examination report noted 
"emotional instability reaction and recurring fainting 
attacks."  The veteran's representative states that the 
entrance examination report contains no such language.  

The Board notes that the confusion stems from the fact that 
two entrance examinations are contained in the veteran's 
service medical records.  The original entrance examination 
report does not, as the veteran's representative contends, 
contain the emotional instability language.  The duplicate, 
however, does contain that language.  The RO appears to have 
failed to notice that the entry regarding emotional 
instability was a late addition, dated 26 March 1963.  As the 
veteran's representative has noted, the veteran's October 
1962 entrance to service physical examination contained no 
reference to psychiatric abnormalities in its original 
version.  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In this 
case, that misinterpretation of facts prevented the 
presumption of soundness from attaching.  See 38 C.F.R. 
§ 3.304 (1979).  The veteran's representative is correct in 
asserting that the presumption of soundness should have 
attached.  While the RO did commit error in interpreting the 
facts and not recognizing that the presumption of soundness 
attaches, CUE requires that the error also would have 
manifestly changed the outcome at the time of the prior 
determination.  See Russell, supra.  

The Board notes that the evidence of record at the time of 
the March 1980 rating consisted entirely of the veteran's 
service medical records.  These show that the veteran began 
suffering anxiety and syncope during service.  The veteran's 
course of treatment culminated in a psychiatric evaluation, 
memorialized in a Neuropsychiatric Service Certificate in 
August 1962.  The Certificate, signed by the division 
psychiatrist of the 1st Cavalry Division, states that the 
veteran had "a history of chronic anxiety and inadequate 
functioning...His inability to perform well is the result of 
deep seated psychological problems."  The psychiatrist 
stated that "[t]he diagnosis is: Inadequate Personality.  
[Line of Duty]: No, [Existed Prior to Service]."  On the 
recommendation of the psychiatrist, the veteran was given an 
administrative separation.

Generally speaking, a personality disorder cannot be service-
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  This regulation was promulgated in 1961 and 
has not been revised.  See 26 Fed. Reg. 1579.  VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.  The 
Board must stress that the General Counsel opinion was issued 
in 1990 and was, therefore, not in effect at the time of the 
March 1980 rating decision.  

Accordingly, the failure to presume the veteran sound at 
entry to service had no effect on the outcome of the case.  
The diagnosis of record is one of a personality disorder.  
The RO could not, at that time, grant service connection for 
a personality disorder.  See 38 C.F.R. § 3.303, supra.  Based 
on the record as it existed in March 1980, the RO did make a 
mistake of fact and incorrectly applied the regulatory 
provisions in effect at the time.  The Board finds, however, 
that this had no effect on the outcome of the case.  
Therefore, the Board concludes that CUE was not committed in 
the March 14, 1980 rating decision.  See Russell, supra.  

The veteran argued in his December 2005 Form 9 that the 
failure to provide him an examination in connection with the 
1980 claim was error leading to the denial of his claim.  A 
failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  As a result, the Board 
finds the veteran's remaining argument of grave procedural 
error to be unavailing.  

The Board notes that the veteran's representative's April 
2006 submission references evidence in the form of a 1972 
evaluation from Dr. Musselman, medical director of the Grant-
Blackford Mental Health Clinic.  The representative states 
that this evidence was in existence at the time of the 1980 
rating decision.  The Board has reviewed the claims file and 
the record at the time of the March 1980 rating decision does 
not contain any post service treatment records.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  Regardless of whether 
the Clinic evaluation was in existence at the time of the 
rating decision, it was not of record and not in VA 
possession.  The existence of such an evaluation cannot form 
the basis of CUE.  See id.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the RO decision.  
Accordingly, the veteran's claim is denied.


ORDER

The motion for revision of the March 14, 1980 rating decision 
on the basis of CUE is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


